Name: Commission Regulation (EEC) No 465/82 of 26 February 1982 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/36 Official Journal of the European Communities 27. 2. 82 COMMISSION REGULATION (EEC) No 465/82 of 26 February 1982 fixing the rate of the additional aid for dried fodder and Article 104 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1782/81 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 1161 /81 (3), as last amended by Regulation (EEC) No 223/82 (4) ; Whereas, in the absence of the guide price for the 1982/83 marketing year for dried fodder for April and in the case of advance fixing for April 1982 to March 1983, the amount of subsidy on these products has been obtainable only on the basis of the guide price for April 1981 to March 1982 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1982/83 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 1161 /81 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy and in the case of advance fixing for April 1982 to March 1983, will , however, as for dried fodder, be confirmed or replaced as from 1 March 1982 to take into account the guide price which is fixed for these products for the 1982/83 marketing year . Article 2 This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 February 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5. 1978, p. 1 . (2) OJ No L 176, 1 . 7. 1981 , p. 9 . (3) OJ No L 120, 1 . 5 . 1981 , p . 48 . (4) OJ No L 22, 30 . 1 . 1982, p . 38 . 27. 2. 82 Official Journal of the European Communities No L 56/37 ANNEX to die Commission Regulation of 26 February 1982 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 March 1982 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Additional aid Community of Nine Greece Community of Nine Greece 0-672 0 0-378 0 Additional aid in case of advance fixing for the month of : (ECU/ tonne) April 1982 0 0-672 0 0-378 0 May 1982 0 3-597 0 2-023 0 June 1982 0 5-656 0 3181 0 July 1982 0 5-656 0 3-181 0 August 1982 0 5-656 0 3-181 0 September 1982 0 5-656 0 3-181 0 October 1982 0 5-656 0 3-181 0 November 19820 5-411 0 3-044 0 December 1982 0 5-411 0 3-044 0 January 1983 (') 5-411 0 3-044 0 February 1983 0 5-411 0 3-044 0 March 1983 0 5-411 0 3-044 0 (') Subject to confirmation.